 

 

UNITED STATEs DisTRicT CouRT
NliDDLE DisTRicT oF FLoRiDA
ORLANDo DivisioN

PENNY CHR|ST|NE H|TCHCOCK,
Plaintiff,
v. Case No: 6:18-cv-1986-Orl-28TBS
USAA CASUALTY lNSURANCE
lC:,)(;MPANY and F|SHER RUSHMER,

Defendants.

 

ORDER

While operating her motor vehicle in October 2013, Penny Hitchcock “pinned"
P,atricia l\/lahaffey “betvveen a parked vehicle and her vehicle.” (Compl., Doc. 2, at 2).
l\/lahaffey “suffered significant and permanent injuries.” (@). ‘Hitchcocl< vvas insured under
an automobile insurance policy issued by USAA Casualty lnsurance Qompany. (l_dh,)
l\/lahaffey’s counsel allegedly offered to settle the matter for USAA’s policy limits, but
counsel did not receive the settlement funds before expiration of that offer. (l_cL at 3).
l\/lahaffey filed suit against Hitchcock and ultimately obtained a judgmeht against Hitchcock
forjust over $2.9 million. (@)

Hitchcock then filed this suit in state court in October 2018 alleging common law
bad faith against USAA and legal malpractice against Fisher Rushmer, F’.A.1 With the

consent of Fisher Rushmer, USAA removed the case to this Court in November 2018,

asserting subject-matter jurisdiction based on diversity of citizenship under 28 U.S.C.

 

l The Comp|aint also includes a declaratory judgment count (Count ll)_ (See Doc.
2 at 5).

 

 

 

§ 1332. (Notice of Removal, Doc. 1). USAA acknowledged in the Notice of Removal that
Hitchcock and Fisher Rushmer are both citizens of Florida, but USAA maintained that
Fisher Rushmer’s citizenship should be disregarded because Hitchcock had joined Fisher
Rushmer as a defendant to defeat diversity. (Q at 3-4). After USAA and Fisher Rushmer
filed motions to dismiss (Docs. 3 & 8), Hitchcock filed the l\/lotion to Remand (Doc. 12) that
is now before the Court, arguing that Fisher Rushmer is indeed a proper Defendant and
that diversityjurisdiction does not exist. As set forth below, Hitchcock’s l\/lotion to Remand
must be denied.

l. Legal Standards

“An action filed in state court may be removed to federal court based upon diversity
or federal question jurisdiction." Stillwell v. Allstate lns. Co., 663 F.3d 1329, 1332 (11th
Cir. 2011) (citing 28 U.S.C. § 1441(a)). “When a case is removed based on diversity
jurisdictionl . . . the case must be remanded to state court if there is not complete diversity
between the parties . . . § But “[w]hen a plaintiff names a non-diverse defendant solely
in order to defeat federal diversity jurisdiction, the district court must ignore the presence
of the non-diverse defendant and deny any motion to remand the matter back to state
court. The plaintiff is said to have effectuated a ‘fraudulentjoinder”’ in those circumstances
Henderson v. Wash. Nat’l lns. Co., 454 F.3d 1278, 1281 (11th Cir. 2006) (quoting _(Dv_e
v. Coleman, 113 F.3d 1536, 1538 (11th Cir. 1997)).

“ln a removal case alleging fraudulentjoinder, the removing party has the burden of
proving that either: (1) there is no possibility the plaintiff can establish a cause of action
against the resident defendant; or (2) the plaintiff has fraudulently pled jurisdictional facts
to bring the resident defendant into state court.” _QQB, 113 F.3d at 1538. For the case

to remain in federal court, the removing party must establish one of these two sets of

 

 

 

circumstances “by clear and convincing evidence." Henderson, 454 F.3d at 1281. The
removing party’s burden thus “is a ‘heavy one.”’ QLQw§, 113 F.3d at 1538 (quoting M
v. l\/liller Brewing Co., 663 F.2d 545, 549 (5th Cir. UnitA1981)).

“To determine whether the case should be remanded, the district court must
evaluate the factual allegations in the light most favorable to the plaintiff and must resolve
any uncertainties about state substantive law in favor of the plaintiff.” § “The federal court
makes these determinations based on the plaintiff’s pleadings at the time of removal; but
the court may consider affidavits and deposition transcripts submitted by the parties." l_c_l_.
ll. Discussion

ln opposing Hitchcock’s motion to remand and attempting to establish fraudulent
joinder, USAA and Fisher Rushmer rely on the first of the bases noted by the Eleventh
Circuit in Q_ro_w§: that “there is no possibility the plaintiff can establish a cause of action
against the resident defendant”-Fisher Rushmer. 113 F.3d at 1538. Defendants maintain
that Hitchcock cannot possibly establish a legal malpractice claim against Fisher Rushmer
because Hitchcock was never Fisher Rushmer’s client, nor was Hitchcock an intended
third-party beneficiary of the attorney-client relationship between USAA and Fisher
Rushmer. The Court agrees with Defendants.

There are only two ways that Hitchcock could have a possible legal malpractice
claim against Fisher Rushmer_(1) if there was privity between her and Fisher Rushmer,
or (2) if she were an intended third-party beneficiary of USAA’s retention of Fisher
Rushmer. See Espinosa v. Sparber. Shevin, Shapo, Rosen & Heilbronner, 612 So. 2d
1378, 1380 (Fla. 1993) (“To bring a legal malpractice action, the plaintiff must either be in
privity with the attorney, wherein one party has a direct obligation to another, or,

alternatively, the plaintiff must be an intended third-party beneficiary."). Hitchcock alleges

 

 

 

in her Comp|aint that “USAA unilaterally appointed Fisher Rushmer to represent l\/ls.
l-litchcock with respect to [l\/lahaffey’s] Claim,” (Doc. 2 at 3), and that “Fisher Rushmer
undertook an attorney-client relationship with l\/ls. Hitchcock that included the obligation to
settle or facilitate the settlement of l\/ls. l\/lahaffey’s Claim against l\/ls. Hitchcock,” (id_. at 6).
But Defendants correctly argue that these conclusory allegations alone are insufficient to
support the allegation of an attorney-client relationship.

ln support of their position, Defendants cite the affidavit of Fisher Rushmer attorney
Philip Turner King that was submitted with the Notice of Removal. ln that affidavit, King
states;

On or about December 3, 2013, USAA . . . hired [Fisher Rushmer] to
represent USAA.

[Fisher Rushmer] was retained to provide legal advice and claims
handling guidance to USAA, in relation to a claim presented by Patricia
l\/lahaffey against USAA’s insured, Penny Hitchcock

When agreeing to represent USAA, [Fisher Rushmer]’s intention was
to benefit USAA by providing it with advice and assistance regarding proper
claims handing procedures in the face of actions designed to create a bad
faith claim.

[Fisher Rushmer] has never, in any capacity, represented Penny
Hitchcock; nor was it ever [Fisher Rushmer]’s intention to benefit Penny
Hitchcock.

Penny Hitchcock has never retained, hired, compensated or otherwise
employed [Fisher Rushmer] in any capacity to represent her.

USAA has never retained, hired, compensated or otherwise employed
[Fisher Rushmer] to represent Penny Hitchcock.

[Fisher Rushmer] has never agreed to represent, provide legal advice
to or otherwise consult with Penny Hitchcock.

There has never been an attorney-client relationship between [Fisher
Rushmer] and Penny Hitchcock.

 

 

 

(Doc. 1-2 at 5-6). And attached to King’s affidavit are several letters from King to
l\/lahaffey’s counsel in 2013 and 2014-letters in which King plainly stated that he
represented USAA rather than Hitchcock.2 (_S__e_e Ex. A to King Aff., Doc. 1-2 at 8 (“Please
accept this letter as an acceptance of your demand set forward in your correspondence of
November15, 2013, to my client, USAA Casualty lnsurance Co.”); Ex. B to King Aff., Doc.
1-2 at 9 (“As you are aware, our firm represents USAA in the above-captioned matter.”);
Ex. C to King Aff., Doc. 1-2 at 10 (“Please be advised l do not represent Penny Hitchcock.
Rather, our office represents USAA.”)). King’s affidavit is uncontroverted, and it
establishes that there was never an attorney-client relationship between Fisher Rushmer
and Hitchcock.

|ndeed, in her motion, Hitchcock focuses her argument not on assertions of privity
with Fisher Rushmer but on her alleged status as a third-party beneficiary to the
arrangement between USAA and Fisher Rushmer. But King’s uncontroverted affidavit also
establishes that there is “no possibility” that Hitchcock was an intended third-party
beneficiary under Florida law. Although “[t]he rule of privity in legal malpractice actions is
relaxed when the plaintiff is the intended third-party beneficiary of the contract between the
client and the attorney,” Hewko v. Genovese, 739 So. 2d 1189, 1191 (Fla. 4th DCA 1999),
this exception is “narrow,” id_. “To find the requisite intent, it must be shown that both
contracting parties intended to benefit the third party; it is insufficient to show that only one
party unilaterally intended to benefit the third party.” Hunt Ridge at Tall Pines, lnc. v. Hall,

766 So. 2d 399, 400 (Fla. 2d DCA 2000); see also Jackson v. BellSouth Telecomms., 372

 

2 USAA hired other counsel_not Fisher Rushmer-to defend Hitchcock in
l\/lahaffey’s lawsuit against Hitchcock.

 

 

 

F.3d 1250, 1283 (11th Cir. 2004) (explaining that for a claimant to qualify as a third-party
beneficiary of an agreement between others, the parties to the agreement must have
“intended to primarily and directly benefit” the claimant (quoting Tartell v. Chera, 668 So.
2d 1105, 1106 (Fla. 4th DCA1996))).

Here there is no evidence of an intent by both USAA and Fisher Rushmer to
primarily and directly benefit Hitchcock through their retention agreementl ln his affidavit,
King disavows any such intent by Fisher Rushmer, and he attests that Fisher Rushmer’s
“intention was to benefit USAA by providing it with advice and assistance regarding proper
claims handling procedures in the face of actions designed to create a bad faith claim_”
(Doc. 1-2 at 5). Here, as in l_~lev_vk_o, “it [is] uncontroverted [that the law firm] was hired to
represent [the insurer]’s interests," and “[t]hose interests were at times in conflict with [the
insured’s] interests.” l_<_:l_. at 1193. And “[w]here [USAA’s] interests were compatible with
[Hitchcock’s], any benefit [Hitchcock] would have received from [Fisher Rushmer’s]
settlement efforts would have been incidental or collateral to [Fisher Rushmer’]s
representation of[USAA], not intentional and primary.” lg Thus, at most, Hitchcock might
have been an incidental third-party beneficiary, but there is no record evidence to support
her contention that she was an intended third-party beneficiary.

ln suml Defendants have carried their heavy burden of demonstrating that “there is
no possibility” that Hitchcock can establish a legal malpractice cause of action against
Fisher Rushmer under Florida law. Hitchcock’s motion to remand therefore must be
denied.

lll. Motions to Dismiss
As earlier noted, both USAA (Doc. 3) and Fisher Rushmer (Doc. 8) filed motions to

dismiss the legal malpractice claim (Count lll) against Fisher Rushmer before Hitchcock

 

 

 

filed her motion to remand. Both argue for dismissal of that count forfailure to state a claim
for which relief can be granted under Federal Rule of Civil Procedure 12(b)(6). Because
the Court has already determined that there is “no possibility” that Hitchcock can establish
a legal malpractice claim against Fisher Rushmer under the motion-to-remand standard-
which is easier for a plaintiff to withstand than the Rule 12(b)(6) “plausibility” standard3_
Fisher Rushmer’s motion to dismiss must be granted. USAA’s motion to dismiss will be
denied as moot.

|V. Conclusion

Accordingly, it is ORDERED:

1. Plaintiff’s l\/lotion to Remand (Doc. 12) is DENIED.

2. Defendant Fisher Rushmer, P.A.’s l\/lotion to Dismiss (Doc. 8) is GRANTED.
The legal malpractice claim in Count lll of the Comp|aint is dismissed for failure to state a
claim on which relief can be granted, and the Clerk is directed to terminate Fisher Rushmer,
P.A. as a Defendant in this case.

3. |n light of the granting of Fisher Rushmer’s motion to dismiss in paragraph 2
above, Defendant USAA Casualty lnsurance Company’s l\/lotion to Dismiss Count lll (Doc.
3) is DEEMED MOOT.

4. The remaining parties shall conduct a case management conference no later
than Friday, March 8, 2019, and shall file their Case l\/lanagement Report by Friday1

March 15, 2019.

 

3 See, e.q., Ashcroft v. lqbal, 556 U.S. 662, 678 (2009) (“To survive a motion to
dismissl a complaint must contain sufficient factual matter, accepted as true, to ‘state a
claim to relief that is plausible on its face.’" (quoting Bel| Atl. Corp. v. Twomblv, 550 U.S.
544, 570 (2007))); see also Stillwell v. Allstate lns. Co., 663 F.3d 1329, 1333-34 (11th Cir.
2011) (noting the difference between the motion-to-remand standard and the 12(b)(6)
standard).

 

 

 

5. USAA shall respond to Counts l and ll of the Comp|aint no later than Friday,
March 8, 2019.

     
   
 

DONE and ORDERED in Orlando, Flori , on Febr ary 2 , 2019.

JOHN ANTOON ll
nited States District Judge

Copies furnished to:
Counsel of Record

 

 

